OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1-9, in the reply filed on 01 September 2021 is acknowledged. Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. As such, claims 1-9 are under consideration and have been examined on the merits.

Examiner’s Note
The Examiner notes that all specification references hereinafter are to the specification filed 27 July 2020.

Information Disclosure Statement
The information disclosure statements (IDS) filed 09 December 2020 and 16 December 2020 have been considered by the Examiner.

Specification
The disclosure is objected to
In [0027], the cyanate ester monomer C,C’-((2,2,2-trifluoro-1-(trifluoromethyl)ethylidene)di-4,1-phenylene) ester is recited twice and thus objected to for being redundant.
Furthermore, based on the cyanate ester monomer species shown in Tables 1 and 2 (in particular, Si-DCBA of Table 2; see also [0082]), the Examiner believes that Applicant may have intended to recite C,C’-[(dimethylsilylene)di-4,1-phenylene] ester (i.e., Si-DCBA) in place of the repeat recitation of the fluorinated cyanate ester monomer.
The Examiner respectfully suggests striking the second recitation of C,C’-((2,2,2-trifluoro-1-(trifluoromethyl)ethylidene)di-4,1-phenylene) ester, and replacing with C,C’-[(dimethylsilylene)di-4,1-phenylene] ester
Throughout the specification, it is noted that the proper S.I. value/unit spacing convention for (specifically) degrees Celsius (°C) is such that there is no space between the value and unit (i.e., “250°C” is proper; “250 °C” is improper)
Appropriate correction is required.

Claim Objections
Claims 3 and 7-9 are objected to because of the following informalities:
In claim 3, the phrase “or combinations thereof” is objected to for being redundant, given that the claim recites “wherein the one or more
The Examiner respectfully suggests striking “or combinations thereof” from the claim and amending the end of the group of species to recite “…tetramethylbisphenol F cyanate ester, and bisphenol M cyanate ester” in order to overcome the issue
In claim 3, (similar to the objection to the specification above) the cyanate ester monomer C,C’-((2,2,2-trifluoro-1-(trifluoromethyl)ethylidene)di-4,1-phenylene) ester is recited twice and thus objected to for being redundant/unnecessary
The Examiner respectfully suggests striking the repeat recitation in order to overcome the issue; and further, if desired, amending claim 3 to include the Si-DCBA cyanate ester monomer species (see specification objection above; Examiner’s position that this was Applicant’s original intention and that the repeat recitation of the fluorinated monomer was a typographical error)
In claims 7 and 9, “250 °C” is objected to for improper value/unit spacing under S.I. convention – the correct spacing is as follows for (specifically) degrees Celsius under S.I.: “250°C”
In claim 8, the Examiner respectfully suggests the following amendments, of which are based on the language utilized in the specification: “The pharmaceutical package of claim 1, wherein a light transmission through the glass container is greater than or equal to about 55% of a light transmission through an uncoated glass container
The aforesaid amendments are suggested because (i) the scope of the pharmaceutical package of claim 1 is such that it may encompass other materials which the glass container (or containers) may be stored in, e.g., an outer metal, plastic, or cardboard container; (ii) in order to keep the language consistent (see specification [0076, 0077]; see also claims 6 and 7 which refer back to “the glass container”); and (iii) the Examiner believes the suggested amendment constitutes less awkward claim language
In claim 9, the Examiner respectfully suggests the following amendments, for the same reasons set forth above with respect to claim 8: “The pharmaceutical package of claim 8, wherein the glass container retains the light transmission through the glass container of greater than or equal to about 55% of the light transmission through the uncoated glass container for each wavelength from about 400 nm to about 700 nm following a heat treatment at a temperature of at least about 250°C for 30 minutes.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2014/0034544; “Chang”) in view of Gaku et al. (US 4,110,364; “Gaku”). 
Regarding claim 1, Chang discloses a pharmaceutical package including a glass container for storing pharmaceutical formulations [0003, 0008, 0078, 0079, 0153; Figure 1]. The glass container includes inner (faces interior volume) and outer (faces exterior) surfaces [0078; Figure 1]; and a coating positioned on at least a portion of the outer surface of the glass container, said coating having a coefficient of friction of less than or equal to 0.7 [0009, 0161, 0167-0176, 0212-0214, 0217]. The coating includes a polymer which is not particularly limited, wherein said polymer may be, inter alia, a 
Chang is silent regarding the polymer of the coating being a polycyanurate.
However, it is noted that Chang teaches that polycyanurates, inter alia, are suitable for forming a barrier coating which is positioned on and bonded to the inner surface of the container [0103-105] (the barrier coating “does not delaminate or otherwise degrade” is interpreted as “bonded”), i.e., a reasonable teaching to one of ordinary skill in the art that polycyanurates are capable of being coated on and bonded to the glass container.
Gaku discloses a heat-curable resin including at least a cyanate (monomer) component and a bismaleimide (monomer) component, of which react upon heating to form a copolymer [col 1, 5-10, 40-46, 52-63; col 2, 37-43; col 7, 16-18; col 11, 10-12; col 12, 13-20]. The cyanate component is a polyfunctional cyanate ester monomer and/or its prepolymer [col 4, 63-68; col 5, 1-68; col 6, 1-13]; with preference given to bisphenol A cyanate ester, wherein the prepolymer includes the triazine ring(s) resulting from (cyclo)trimerization of the cyano group (-CN) of the cyanate esters (-OCN) [col 6, 1-13; col 2, 45-48; col 13, 20-24]. Gaku discloses that the infrared absorption spectrum analysis of the cured resin indicates that the cyanate ester (-OCN) absorption (peak) is absent [col 4, 13-29]. As such, it is understood by one of ordinary skill that the absence of the cyanate ester peak indicates the formation of the aforesaid triazine rings through (cyclo)trimerization of the cyano group of the cyanate ester monomers (upon heating), thus resulting (at least to some degree) in a polycyanurate (as evidenced at least by [0024, 0026, 0030] of Applicant’s specification). Alternatively, it can be said that the is a polycyanurate (formation of triazine ring requires the presence of at least 3 bisphenol cyanate ester monomers).
In other words, the heat-curable resin includes a polycyanurate (the prepolymer(s) of the bisphenol A cyanate ester including the triazine ring); as well as forms a copolymer (a poly cyanurate-bismaleimide copolymer) upon cure which includes polycyanurate (formed from at least the aforesaid prepolymer(s) and/or further polymerization thereof with other prepolymer(s) or monomers), both of which read on “polycyanurate”. 
Gaku teaches that the heat-curable resin exhibits markedly reduced cure-times [col 4, 30-36]; exhibits enhanced adhesion to base materials [col 4, 49-51]; exhibits superior thermal stability [col 4, 57-59]; is capable of adhering to glass [col 3, 63; col 13, 33-35]; is readily dissolved in common solvents such as MEK [col 10, 25-50]; is cured simply upon heating, which affects removal of the solvent [col 10, 63-65; col 13, 12-30]; and exhibits chemical and moisture resistance [col 12, 49-66]. It is noted that Applicant’s specification indicates that the cyanate ester monomers may be co-blended with bismaleimide (BMI) to form the polycyanurate [0032]. 
Chang and Gaku are both directed to the use of polycyanurates as coating materials for glass materials/articles. 
Given that Chang (i) discloses that polyaromatic, heterocyclic polymers which exhibit thermal stability are suitable for use as the coating; and (ii) teaches that polycyanurates are capable of bonding to the glass container surface (in general), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the heat-curable resin of Gaku as the coating positioned prima facie obvious). Additionally or alternatively, it would have been obvious to have done so in order to provide the container with a coating which would have exhibited thermal stability and superior adhesion, in addition to chemical and moisture resistance, as taught by Gaku.
The glass container of Chang, as modified above (hereinafter “modified Chang”), would have comprised all of the features set forth above, where the coating positioned on at least a portion of the outer surface would have been formed from the heat-curable resin of Gaku, i.e., would have included a copolymer of bisphenol A cyanate ester (monomers and prepolymers) and bismaleimide, in other words a polycyanurate-bismaleimide copolymer (hereinafter “polycyanurate copolymer”), of which reads on polycyanurate. As such, all of the limitations of claim 1 are read on.
Regarding claims 2 and 3, as set forth above in the rejection of claim 1, the polycyanurate copolymer is formed from at least (but not limited thereto) bisphenol A cyanate ester.
Regarding claim 4, Chang discloses that the coating has a thickness of, inter alia
Regarding claim 5, Chang discloses that the coating may be in direct contact with the outer surface of the glass body (i.e., in direct contact with the glass), or may include a coupling agent layer disposed between the coating and the outer glass surface [0213, 0214], either of which read on the limitation of claim 5 given that neither of claim 1 nor claim 5 require the first surface to be the outer glass surface of the glass container (in other words, claim 1 is not so narrow such that the first surface is glass; rather it is merely required to be an outer surface). 
Regarding claims 6-9, Chang generally teaches the coating having a coefficient of friction less than or equal to about 0.7 [0171] (claim 6); the coating retaining the aforesaid coefficient of friction of less than or equal to about 0.7 after exposure to a heat treatment temperature of about 260°C or greater for 30 minutes [0173] (claim 7); the glass container exhibiting a light transmission (through said container) which is greater than or equal to about 55% of a light transmission through an uncoated glass container for wavelengths from about 400 nm to about 700 nm [0195] (claim 8); and the glass container retaining the aforesaid level of light transmission after exposure to a heat treatment temperature of about 260°C or greater for 30 minutes [0196] (claim 9).
Given that the coating (applied on the outer surface of the glass container) of modified Chang is identical or substantially identical to the claimed and disclosed coating (i.e., a copolymer of bisphenol A cyanate ester and BMI as disclosed [0024-0032]; a polycyanurate formed from bisphenol A cyanate ester as claimed), there is a reasonable expectation that the coating of modified Chang would have exhibited the aforesaid coefficient of friction and light transmission properties as recited . 

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Ramirez et al. (“Thermal decomposition of cyanate ester resins”, Polymer Degradation and Stability, Vol. 78, pp. 73-82, 2002; hereinafter “Ramirez”; copy provided herewith) and Kandelbauer (“Cyanate Esters”, The Handbook of Thermoset Plastics, pp. 425-457, 2014, DOI: http://dx.doi.org/10.1016/B978-1-4557-3107-7.00011-7; hereinafter “Kandelbauer”; copy provided herewith).
Regarding claim 1, Chang discloses the pharmaceutical package including the glass container set forth above in paragraphs 13-15 (not repeated herein).
Ramirez discloses polycyanurates formed from commercially-available bisphenol-derived cyanate esters, said polycyanurates prepared by thermal polymerization (i.e., addition cyclotrimerization which forms the triazine ring (cyanurate) and thus crosslinked-polycyanurate structure upon heating) [pp. 73-77 – Abstract; Introduction; Experimental; Results and Discussion (3.1); Figure 1; Table 1; Table 2]. The polycyanurates synthesized include those derived from (solely, no copolymers disclosed), inter alia, bisphenol M cyanate ester; bisphenol A cyanate ester; tetramethylbisphenol F cyanate ester; bisphenol E cyanate ester; and hexafluorobisphenol A cyanate ester [Tables 1 and 2]. 
Ramirez teaches that the thermal stability of the polycyanurates (those synthesized) is essentially independent of the monomer chemical structure, with the 
Kandelbauer teaches that polycyanurates [pp.425, Introduction; pp.426, Figure 11.1] have high: glass transition temperatures; low moisture absorption; high strength and fracture toughness; good processability since the cyanate esters (monomers) melt at low temperatures, are available in a wide range of physical forms, and are of exceptionally low toxicity; long shelf lives; good compatibility with reinforcing materials; and may be blended with other polymers including phenol, epoxy, and BMI resins [pp. 425, Introduction; pp. 435]. Kandelbauer teaches that the following cyanate esters are commonly utilized to form polycyanurates: bisphenol A, bisphenol E, bisphenol C, tetramethylbisphenol F, bisphenol M, and hexafluorobisphenol A [pp. 427, Chemistry; Table 11.2]. Kandelbauer teaches that the formation of the triazine ring (cyanurate) is observed with every kind of cyanate ester [pp. 429, top right col.]. Kandelbauer teaches 
Chang and Ramirez are both directed to the use of polycyanurates in high-temperature applications. Chang and Kandelbauer are both directed to the use of polycyanurates as coatings.
Given that Chang (i) discloses that polyaromatic, heterocyclic polymers which exhibit thermal stability, including in the range of 200-400°C, are suitable for use as the coating; and (ii) teaches that polycyanurates are capable of bonding to the glass container surface (in general), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized any of the bisphenol-derived polycyanurates, taught by Ramirez, as the coating positioned on at least a portion of the outer surface of the glass container. The aforesaid polycyanurates would have been recognized as polyaromatic, heterocyclic polymers exhibiting the necessary degree of thermal stability specified by Chang, as well as being commercially available (as taught by Ramirez and Kandelbauer), capable of being coated (as taught by Kandelbauer and/or Change), and capable of bonding to glass substrates (as taught by Chang) (see MPEP 2144.07 - selection of a known material based on its suitability for an intended use held prima facie
The glass container of modified Chang would have comprised all of the features set forth above, where the coating positioned on at least a portion of the outer surface would have been a polycyanurate formed from thermal polymerization of, inter alia, bisphenol M cyanate ester; bisphenol A cyanate ester; tetramethylbisphenol F cyanate ester; bisphenol E cyanate ester; or hexafluorobisphenol A cyanate ester [Tables 1 and 2 of Ramirez]. As such, all of the limitations of claim 1 are read on.
Regarding claims 2 and 3, as set forth above in the rejection of claim 1, the polycyanurate is formed from a bisphenol cyanate ester (claim 2); of which may be selected from the previously recited cyanate esters which read on each species recited in claim 3.
Regarding claim 4, Chang discloses that the coating has a thickness of, inter alia, less than or equal to about 100 nm [0217].
Regarding claim 5, Chang discloses that the coating may be in direct contact with the outer surface of the glass body (i.e., in direct contact with the glass), or may include a coupling agent layer disposed between the coating and the outer glass surface [0213, 0214], either of which read on the limitation of claim 5 given that neither of claim 1 nor claim 5 require the first surface to be the outer glass surface of the glass container (in other words, claim 1 is not so narrow such that the first surface is glass; rather it is merely required to be an outer surface). 
Regarding claims 6-9, Chang generally teaches the coating meeting the respective limitations of claims 6-9 (see paragraph 25 above). 
Given that the coating (applied on the outer surface of the glass container) of modified Chang is identical or substantially identical to the claimed and disclosed 

Pertinent Prior Art
The following constitutes prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description.
US 2014/0288245 to Swier et al. – discloses a transparent, curable resin including bisphenol-derived cyanate esters blended with silsesquioxanes which forms a transparent layer upon cure, and which may be coated on glass [Abstract; 0001, 0006, 0009, 0014, 0015, 0033-0035, 0038, 0040, 0042]
US 2011/0247756 to Wilson et al. – discloses a curable resin composition which includes a bismaleimide resin, an epoxy resin, and at least one cyanate ester component which can be partially trimerized, said cyanate ester being a bisphenol-derived cyanate ester, the curable resin composition being suitable for coating glass substrates, including via dipping or immersion coating [Abstract; 0014, 0015, 0018, 0040-0045, 0114-0119, 0122, 0128, 0129]
US 2016/0075902 to Konarski et al. – discloses an injection-moldable primer composition including a (meth)acrylate monomer, photoinitiator, a rubber component, and a bisphenol-derived cyanate ester component, wherein the primer composition can be over-molded around a glass article [Abstract; 0002, 0014-0018, 0091-0093, 0098]

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782